__________



Exhibit 10.3



 

 

 

 

 

 

SALES AND MARKETING



EMPLOYMENT AGREEMENT



 

 

 

 

 

 

 

Among each of

:





 

FORTUNE PARTNERS, INC



 

 

 

 

 

And

:





 

DON CECI



 

 

 

 

 

 

Fortune Partners, Inc.

1050 West Pender Street, Suite 1100, Vancouver, British Columbia, Canada, V6E
3S7

__________



SALES AND MARKETING



EMPLOYMENT AGREEMENT



 

 

          THIS SALES AND MARKETING EMPLOYMENT AGREEMENT is made and dated for
reference effective as at October 3, 2005 (the "Effective Date") as fully
executed on this 1st day of October, 2005.



 

AMONG EACH OF

:





FORTUNE PARTNERS, INC.

(to changed its name to "Power Air Corporation" or otherwise), a company
incorporated under the laws of the State of Nevada, U.S.A., and having an
executive office and an address for notice and delivery located at 1050 West
Pender Street, Suite 1100, Vancouver, British Columbia, Canada, V6E 3S7





(the

"Company");



OF THE FIRST PART



 

AND

:





DON CECI

, businessperson, having an address for notice and delivery located at 5828
Grousewoods Crescent North Vancouver, British Columbia, Canada, V7R 4V2





(the

"Employee");



OF THE SECOND PART



(the Company and the Employee being hereinafter singularly also referred to as a
"Party" and collectively referred to as the "Parties" as the context so
requires).



 

WHEREAS

:





A.          The Company is a reporting company incorporated under the laws of
the State of Nevada, U.S.A., and has its common shares listed for trading on the
NASD Over-The-Counter Bulletin Board;



B.          The Company owns a wholly-owned subsidiary called Power Air Tech,
Inc. ("Power Air") which is incorporated under the laws of the State of
Delaware, U.S.A;;



C.          In conjunction with the recent completion by the Company of its
acquisition of Power Air the resulting Company is now involved in the principal
business of Power Air; which is the development, manufacturing and marketing of
a zinc-air fuel cell technology that has been developed at the Lawrence
Livermore National Laboratory ("LLNL"), in Livermore, California, U.S.A.,
through its exclusive world-wide license with LLNL (collectively, the resulting
"Business"); and, as a consequence thereof, the Company is hereby desirous of
retaining the Employee as the Vice-President of Sales and Marketing, and the
Employee is hereby desirous of accepting such position, in order to provide such
related services to the Company (collectively, the "General Services");



D.

          Since the introduction of the Parties hereto the Parties hereby
acknowledge and agree that there have been various discussions, negotiations,
understandings and agreements between them relating to the terms and conditions
of the General Services and, correspondingly, that it is their intention by the
terms and conditions of this agreement (the "Agreement") to hereby replace, in
their entirety, all such prior discussions, negotiations, understandings and
agreements with respect to the General Services; and





E.

          The Parties hereto have agreed to enter into this Agreement which
replaces, in its entirety, all such prior discussions, negotiations,
understandings and agreements, and, furthermore, which necessarily clarifies
their respective duties and obligations with respect to the within General
Services to be provided hereunder, all in accordance with the terms and
conditions of this Agreement;





 

          NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the
mutual covenants and provisos herein contained, THE PARTIES HERETO AGREE AS
FOLLOWS:



 

Article 1

DEFINITIONS AND INTERPRETATION



1.1          Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:



(a)     "Agreement" means this Sales and Marketing Employment Agreement as from
time to time supplemented or amended by one or more agreements entered into
pursuant to the applicable provisions hereof, together with any Schedules
attached hereto;



(b)     "Arbitration Rules" means the Rules of the American Arbitration
Association, as amended from time to time, as set forth in Article "8"
hereinbelow;



(c)

     "Benefits" has the meaning ascribed to it in section "4.10" hereinbelow;





(d)

     "Board of Directors" means the Board of Directors of each or either of the
Company and Power Air as duly constituted from time to time;





(e)

     "Bonus" has the meaning ascribed to it in section "4.4" hereinbelow;





(f)

     "Business" has the meaning ascribed to it in recital "C." hereinabove.





(g)

     "business day" means any day during which Chartered Banks are open for
business in the City of vancouver, BC, Canada.;





(h)

     "Car Allowance" has the meaning ascribed to it in section "4.6"
hereinbelow;





(i)

     "Companies" means the Company and Power Air;





(j)

     "Company" means Fortune Partners, Inc., a company incorporated under the
laws of the State of Nevada, U.S.A., or any successor company, however formed,
whether as a result of merger, amalgamation or other action;





(k)

     "Effective Date" has the meaning ascribed to it on the front page of this
Agreement;





(l)

     "Effective Termination Date" has the meaning ascribed to it in each of
sections "3.2", "3.3" and "3.4" hereinbelow;





(m)

     "Employee" means Don Ceci;





(n)

     "Expenses" has the meaning ascribed to it in section "4.5" hereinbelow;





(o)

     "Fee" has the meaning ascribed to it in section "4.1" hereinbelow;





(p)

     "General Services" has the meaning ascribed to it in section "2.1"
hereinbelow;





(q)

     "Indemnified Party" has the meaning ascribed to it in section "6.1"
hereinbelow;





(r)

     "Option Plan" has the meaning ascribed to it in section "4.8" hereinbelow;





(s)

     "Option Shares" has the meaning ascribed to it in section "4.8"
hereinbelow;





(t)

     "OTCBB" means the NASD Over-The-Counter Bulletin Board;





(u)

     "Parties" or "Party" means, individually and collectively, the Company,
Power Air and/or the Employee hereto, as the context so requires, together with
each of their respective successors and permitted assigns as the context so
requires;





(v)

     "Power Air" means Power Air Tech, Inc., a company incorporated under the
laws of the State of Delaware, U.S.A., or any successor company, however formed,
whether as a result of merger, amalgamation or other action;





(w)

     "Regulatory Approval" means the acceptance for filing, if required, of the
transactions contemplated by this Agreement by the Regulatory Authorities;





(x)

     "Regulatory Authorities" and "Regulatory Authority" means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company, Power Air
and/or the Employee and including, without limitation, and where applicable, the
United States Securities and Exchange Commission, the NASD, the OTCBB and all
regulatory authorities from whom any such authorization, approval or other
action is required to be obtained or to be made in connection with the
transactions contemplated by this Agreement;





(y)

     "Exchange Act", "Form S-8 Registration Statement", "SEC", "Registration
Statement" and "Securities Act" have the meanings ascribed to them in section
"4.9" hereinbelow;





(z)

     "subsidiary" means any company or companies of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
directors of such company or companies) are for the time being owned by or held
for that company and/or any other company in like relation to that company and
includes any company in like relation to the subsidiary;





(aa)

     "Vacation" has the meaning ascribed to it in section "4.7" hereinbelow; and





(ab)

     "Vesting Option" has the meaning ascribed to it in section "4.8"
hereinbelow.





1.2          Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:



(a)     the words "herein", "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
section or other subdivision of this Agreement;



(b)     any reference to an entity shall include and shall be deemed to be a
reference to any entity that is a permitted successor to such entity; and



(c)     words in the singular include the plural and words in the masculine
gender include the feminine and neuter genders, and vice versa.



 

Article 2

GENERAL SERVICES AND DUTIES OF THE EMPLOYEE



2.1          General Services. During the continuance of this Agreement the
Companies hereby agree to retain the Employee as the Vice-President of Sales and
Marketing of each of the Companies, and the Employee hereby agrees to be subject
to the direction and supervision of, and to have the authority as is delegated
to the Employee by, the Board of Directors of the Company (the "Board of
Directors" herein) consistent with such positions, and the Employee also agrees
to accept such positions in order to provide such related services as the Board
of Directors shall, from time to time, reasonably assign to the Employee and as
may be necessary for the ongoing maintenance and development of the Companies'
various Business interests during the continuance of this Agreement
(collectively, the "General Services"); it being expressly acknowledged and
agreed by the Parties hereto that the Employee shall commit and provide to the
Companies the General Services on a full-time basis during the continuance of
this Agreement for which the Company, as more particularly set forth
hereinbelow, hereby agrees to pay and provide to the order and direction of the
Employee each of the proposed compensation amounts as set forth in Articles "4"
hereinbelow.



          In this regard it is hereby acknowledged and agreed that the Employee
shall be entitled to communicate with and shall rely upon the immediate advice,
direction and instructions of the President of the Company, or upon the advice
or instructions of such other director or officer of the Company as the
President of the Company shall, from time to time, designate in times of the
President's absence, in order to initiate, coordinate and implement the General
Services as contemplated herein subject, at all times, to the final direction
and supervision of the Board of Directors.



2.2          Additional duties respecting the General Services. Without in any
manner limiting the generality of the General Services to be provided as set
forth in section "2.1" hereinabove, it is hereby also acknowledged and agreed
that Employee will, during the continuance of this Agreement, devote
substantially all of the Employee's employment time to the General Services of
the Employee as may be determined and required by the Board of Directors of the
Company for the performance of said General Services faithfully, diligently, to
the best of the Employee's abilities and in the best interests of the Companies
and, furthermore, that the Employee's employment time will be prioritized at all
times for the Companies in that regard.



2.3          Adherence to rules and policies of the Companies. The Employee
hereby acknowledges and agrees to abide by the reasonable rules, regulations,
instructions, personnel practices and policies of the Companies and any changes
therein which may be adopted from time to time by the same as such rules,
regulations, instructions, personnel practices and policies may be reasonably
applied to the Employee as the Vice-President of Sales and Marketing of each of
the Companies.



 

Article 3

EFFECTIVENESS AND TERMINATION



3.1          Effectiveness of the Agreement. This Agreement commences on the
Effective Date as set forth hereinabove, however, is subject, at all times, to
the Companies' prior receipt, if required, of Regulatory Approval from each of
the Regulatory Authorities to the terms and conditions of and the transactions
contemplated by this Agreement.



3.2          Termination without cause by the Employee. Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by the
Employee at any time after the Effective Date and during the continuance of this
Agreement upon the Employee's delivery to the other Parties hereto of prior
written notice of its intention to do so (the "Notice of Termination" herein) at
least 30 calendar days prior to the effective date of any such termination (the
end of such 30-day period from such Notice of Termination being the "Effective
Termination Date" herein). In any such event the Employee's ongoing obligation
to provide the General Services will continue until the Effective Termination
Date and the Companies ongoing obligation to provide and to pay to the Employee
all of the amounts otherwise payable to the Employee under Article "4"
hereinbelow will continue until the Effective Termination Date.



3.3          Termination without cause by the Company. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by the Companies
at any time after the Effective Date and during the continuance of this
Agreement upon the Company's delivery to the Employee of prior written notice of
its intention to do so (the "Notice of Termination" herein) at least 90 calendar
days prior to the effective date of any such termination (the end of such 90-day
period from such Notice of Termination being the "Effective Termination Date"
herein). In any such event the Employee's ongoing obligation to provide the
General Services will immediately cease upon the date of the Notice of
Termination, however, the Companies shall immediately pay a lump sum payment
equal to three months salary and continue to be obligated to provide and to pay
to the Employee all of the amounts otherwise payable to the Employee under
Article "4" hereinbelow until the Effective Termination Date.



3.4          Termination for cause by any Party. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated by any of the
Parties hereto at any time upon written notice to the other Parties of such
Party's intention to do so at least 30 calendar days prior to the effective date
of any such termination (herein also the "Effective Termination Date"), and
damages sought, if:



     (a)     any of the Parties fails to cure a material breach of any provision
of this Agreement within 10 calendar days from its receipt of written notice
from said Party (unless such material breach cannot be reasonably cured within
said 10 calendar days and the other Party is actively pursuing to cure said
material breach);



     (b)     any of the Parties is willfully non-compliant in the performance of
its respective duties under this Agreement within 10 calendar days from its
receipt of written notice from said Party (unless such willful non-compliance
cannot be reasonably corrected within said 10 calendar days and the other Party
is actively pursuing to cure said willful non-compliance);



     (c)     any of the Parties commits fraud or serious neglect or misconduct
in the discharge of its respective duties hereunder or under the law; or



     (d)     any of the Parties becomes adjudged bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy, and where
any such involuntary petition is not dismissed within 10 calendar days.



3.5          Disability or death and Advance. Notwithstanding any other
provision of this Agreement, this Agreement may be terminated at any time by any
Party within 10 calendar days after the death or disability of the Employee, as
a without fault termination (the resulting effective date of any such
termination being herein also the "Effective Termination Date"). For the
purposes of this Agreement the term "disability" shall mean the Employee shall
have been unable to provide the General Services contemplated under this
Agreement for a period of 30 calendar days, whether or not consecutive, during
any 360 calendar day period, due to a physical or mental disability. A
determination of disability shall be made by a physician satisfactory to both
the Employee and the Company; provided that if the Employee and the Company do
not agree on a physician, the Employee and the Company shall each select a
physician and these two together shall select a third physician whose
determination as to disability shall be binding on all Parties. In the event
that the Employee's employment is terminated by death or because of disability
pursuant to this Agreement, the Company shall pay to the estate of the Employee
or to the Employee, as the case may be, all amounts to which the Employee would
otherwise be entitled under Article "4" hereinbelow until the Effective
Termination Date.



3.6          Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Companies shall survive the termination of this Agreement, and
any matter of interpretation thereto shall be given a wide latitude in this
regard. In addition, and without limiting the foregoing, each of sections "3.2",
"3.3", "3.4" and "3.5" hereinabove shall survive the termination of this
Agreement.



 

Article 4

COMPENSATION OF THE EMPLOYEE



4.1          Fee. It is hereby acknowledged and agreed that the Employee shall
render the General Services as defined hereinabove during the continuance of
this Agreement and shall thus be compensated from the Effective Date of this
Agreement to the termination of the same by way of the payment by the Company to
the Employee, or to the further order or direction of the Employee as the
Employee may determine, in the Employee's sole and absolute discretion, and
advise the Company of prior to such payment, of the gross monthly fee of U.S.
$10,000.00 which, on a quarterly basis, in advance, is converted to Canadian
dollars. For greater certainty the quarter ended December 31, 2005 will be at a
rate of 1.2 Canadian dollars for each 1 U.S. dollar. Each quarter thereafter
will be converted to Canadian dollars at the closing exchange rate as posted by
the Bank of Canada at the end of each quarter. (the "Fee"). All such Fees will
be due and payable by the Company to the Employee, or to the further order or
direction of the Employee as the Employee may determine, in the Employee's sole
and absolute discretion, and advise the Company of prior to any such Fee
payment, bi-monthly and on or about the fifteenth and thirtieth day of each
month of the then monthly period of service during the continuance of this
Agreement.



4.2

          Payment of Fee and status as an employee. It is hereby also
acknowledged and agreed that the Employee will be classified as a taxable
employee of the Company for all purposes, such that all compensation which is
provided by the Company to the Employee under this Agreement, or otherwise, will
be calculated on the foregoing and gross Fee basis, however, will then actually
be distributed to the Employee by the Company on a net basis; that being net of
all applicable provincial and federal taxes, Canada Pension Plan, Employment
Insurance and miscellaneous deductions pursuant to the Company's benefit plan
which will first be deducted by the Company and remitted to the applicable
taxing authority before any such compensation will actually be paid by the
Company to the Employee hereunder on such net basis.





4.3

          Increase in the Fee. It is hereby acknowledged that the proposed Fee
payments under this Agreement were negotiated as between the Parties hereto in
the context of the stage of development of the Company existing as at the
Effective Date of this Agreement. Correspondingly, it is hereby acknowledged and
agreed that the Fee shall be reviewed and renegotiated at the request of either
Party on a reasonably consistent basis during the continuance of this Agreement
and, in the event that the Parties cannot agree, then the Fee shall be increased
on an annual basis by the greater of (i) 10% and (ii) the percentage which is
the average percentage of all increases to management salaries and fees within
the Companies during the previous 12-month period. Any dispute respecting either
the effectiveness or magnitude of the final Fee hereunder shall be determined by
arbitration in accordance with Article "8" hereinbelow.





4.4

          Bonus payments. It is hereby also acknowledged that the Board of
Directors of the Company shall, in good faith, consider the payment of
reasonable industry standard annual bonuses (each being a "Bonus") based upon
the performance of the Companies and upon the achievement by the Employee and/or
the Companies of reasonable management objectives to be reasonably established
by the Board of Directors (after reviewing proposals with respect thereto
defined by the Employee in the Employee's capacity as the Vice-President Sales
and Marketing of the Companies, and delivered to the Board of Directors of the
Company by the Employee at least 30 calendar days before the beginning of the
relevant year of the Company (or within 90 calendar days following the
commencement of the Company's first calendar year commencing on the Effective
Date)). These management objectives shall consist of both financial and
subjective goals and shall be specified in writing by the Board of Directors of
the Company, and a copy shall be given to the Employee prior to the commencement
of the applicable year. The payment of any such Bonus shall be payable no later
than within 120 calendar days of the ensuing year after any calendar year
commencing on the Effective Date. Any dispute respecting either the
effectiveness or the magnitude of any Bonus hereunder shall be determined by
arbitration in accordance with Article "8" hereinbelow.





4.5          Reimbursement of Expenses. It is hereby acknowledged and agreed
that the Employee shall also be reimbursed, within 7 days, for all direct,
reasonable expenses actually and properly incurred by the Employee for the
benefit of the Companies (collectively, the "Expenses"); and which Expenses, it
is hereby acknowledged and agreed, shall be payable by the Company to the order,
direction and account of the Employee as the Employee may designate in writing,
from time to time, in the Employee's sole and absolute discretion, as soon as
conveniently possible after the prior delivery by the Employee to the Company of
written substantiation on account of each such reimbursable Expense.



4.6          Car Allowance. It is hereby also acknowledged and agreed that,
during the continuance of this Agreement, the Employee shall be entitled to a
monthly car allowance in the amount of Cdn. $600.00 (the "Car Allowance")
payable each monthin advance; with the further acknowledgement that, in the
event that this Agreement is terminated in accordance with either of sections
"3.2", "3.3", "3.4" or "3.5" hereinabove, the Car Allowance shall be maintained
by the Company for a period of not more than one month following any such
Effective Termination Date.



4.7          Paid Vacation. It is hereby also acknowledged and agreed that,
during the continuance of this Agreement, the Employee shall also be entitled to
four weeks paid vacation (collectively, the "Vacation") during each and every
year during the continuance of this Agreement. In this regard it is further
understood hereby that the Employee's entitlement to any such paid Vacation
during any year (including the initial year) during the continuance of this
Agreement will be subject, at all times, to the Employee's entitlement to only a
pro rata portion of any such paid Vacation time during any year (including the
initial year) and to the effective date upon which this Agreement is terminated
prior to the end of any such year for any reason whatsoever.



4.8          Vesting Option. Subject to the following and the provisions of
section "4.9" hereinbelow, and as soon as reasonably practicable 60 calendar
days after the Effective Date hereof, it is hereby acknowledged and agreed that
the Employee will be granted, subject to the rules and policies of the
Regulatory Authorities and applicable securities legislation, the terms and
conditions of the Company's existing stock option plan (the "Option Plan") and
the final determination of the Board of Directors of the Company, acting
reasonably, a vesting incentive stock option or options (each a "Vesting
Option") for the purchase of up to an aggregate of 200,000 common shares of the
Company (each an "Option Share"); exercisable for a period of not less than two
years from the date of grant at an exercise price of U.S. $0.65 per Option
Share; however, subject, at all times, to any such Vesting Option vesting and
being exercisable by the Employee only in equal monthly proportions over a
period of 12 months commencing one month after the date of grant.



4.9          Options subject to the following provisions. In this regard, and
subject also to the following, it is hereby acknowledged and agreed that the
exercise of any such Vesting Options shall be subject, at all times, to such
vesting and resale provisions as may then be contained in the Company's Option
Plan and as may be finally determined by the Board of Directors of the Company,
acting reasonably. Notwithstanding the foregoing, however, it is hereby also
acknowledged and agreed that, in the event that this Agreement is terminated in
accordance with either of sections "3.2", "3.3", "3.4" or "3.5" hereinabove,
such portion of the within and remaining Vesting Options which shall have then
not been exercised on the determined Effective Termination Date shall,
notwithstanding the remaining exercise period of the Vesting Option, then be
exercisable by the Employee for a period of 90 calendar days following such
Effective Termination Date. In this regard, and in accordance with the terms and
conditions of each final form of Option agreement, the Parties hereby also
acknowledge and agree that:



     (a)     Registration of Option Shares under the Vesting Options: the
Company expects to file with the United States Securities and Exchange
Commission (the "SEC") a registration statement on Form S-8 (the "Form S-8
Registration Statement") within 60 calendar days after the Effective Date hereof
covering the issuance of all Option Shares of the Company underlying the then
issued Vesting Options, and such Form S-8 Registration Statement shall comply
with all requirements of the Securities Act. In this regard the Company shall
use its best efforts to ensure that the Form S-8 Registration Statement remains
effective as long as such Vesting Options are outstanding, and the Employee
fully understands and acknowledges that these Option Shares will be issued in
reliance upon the exemption afforded under the Form S-8 Registration Statement
which is available only if the Employee acquires such Option Shares for
investment and not with a view to distribution. The Employee is familiar with
the phrase "acquired for investment and not with a view to distribution" as it
relates to the Securities Act and the special meaning given to such term in
various releases of the SEC;



(b)

     Section 16 compliance: the Company shall ensure that all grants of Vesting
Options are made to ensure compliance with all applicable provisions of the
exemption afforded under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934, as amended (the "Exchange Act"). Without limiting the
foregoing, the Company shall have an independent committee of the Board of
Directors of the Company approve each grant of Vesting Options to the Employee
and, if required, by the applicable Regulatory Authorities and the shareholders
of the Company. The Company shall file, on behalf of the Employee, all reports
required to filed with the SEC pursuant to the requirements of Section 16(a)
under the Exchange Act and applicable rules and regulations;





(c)

     Disposition of any Option Shares: the Employee further acknowledges and
understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Employee agrees that the Employee
shall in no event make any disposition of all or any portion of the Option
Shares which the Employee may acquire hereunder unless and until:





(i)     there is then in effect a "Registration Statement" under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said Registration Statement; or



(ii)     (A) the Employee shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (B) the Employee shall
have furnished the Company with an opinion of the Employee's own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Employee's counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Employee of such concurrence; and



     (d)     Payment for any Option Shares: it is hereby further acknowledged
and agreed that, during the continuance of this Agreement, the Employee shall be
entitled to exercise any Vesting Option granted hereunder and pay for the same
by way of the prior agreement of the Employee, in the Employee's sole and
absolute discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Employee, together with the prior approval of the Board of Directors of the
Company and the establishment by the Company of a new Option Plan predicated
upon the same, it is envisioned that, when the Company is in a position to
afford the same, the Company may adopt certain additional "cashless exercise"
provisions respecting the granting and exercise of incentive stock options
during the continuance of this Agreement.



4.10          Benefits. It is hereby acknowledged and agreed that, during the
continuance of this Agreement, the Employee shall be entitled to participate
fully in each of the Company's respective medical services plans and management
and employee benefits program(s) (collectively, the "Benefits").



 

Article 5

ADDITIONAL OBLIGATIONS OF THE EMPLOYEE



5.1          Reporting. At such time or times as may be required by the Board of
Directors of the Company, acting reasonably, the Employee will provide the Board
of Directors of the Company with such information concerning the results of the
Employee's General Services and activities hereunder for the previous month as
the Board of Directors may reasonably require.



5.2

          No conflict, no competition and non-circumvention. During the
continuance of this Agreement the Employee shall not engage in any business or
activity which reasonably may detract from or conflict with the Employee's
respective duties and obligations to the Companies as set forth in this
Agreement without the prior written consent of the Board of Directors of the
Company. In addition, during the continuance of this Agreement, and for a period
of at least nine months following the termination of this Agreement in
accordance with either of sections "3.3", "3.4" or "3.5" hereunder, the Employee
shall not engage in any business or activity whatsoever which reasonably may be
determined by the Board of Directors of the Company, in its sole and absolute
discretion, to compete with any portion of the Business interests as
contemplated hereby without the prior written consent of the Board of Directors
of the Company. Furthermore, the Employee hereby acknowledges and agrees, for a
period of at least nine months following the termination of this Agreement in
accordance with either of sections "3.3", "3.4" or "3.5" hereunder, not to
initiate any contact or communication directly with either of the Companies or
any of their respective subsidiaries, as the case may be, together with each of
their respective directors, officers, representatives, agents or employees,
without the prior written consent of the Board of Directors of the Company and,
notwithstanding the generality of the foregoing, further acknowledges and
agrees, even with the prior written consent of the Board of Directors of the
Company to such contact or communication, to limit such contact or communication
to discussions outside the scope of any confidential information (as hereinafter
determined). For the purposes of the foregoing the Employee hereby recognizes
and agrees that a breach by the Employee of any of the covenants herein
contained would result in irreparable harm and significant damage to the
Companies that would not be adequately compensated for by monetary award.
Accordingly, the Employee agrees that, in the event of any such breach, in
addition to being entitled as a matter of right to apply to a Court of competent
equitable jurisdiction for relief by way of restraining order, injunction,
decree or otherwise as may be appropriate to ensure compliance with the
provisions hereof, the Employee will also be liable to the Companies, as
liquidated damages, for an amount equal to the amount received and earned by the
Employee as a result of and with respect to any such breach. The Parties hereby
acknowledge and agree that if any of the aforesaid restrictions, activities,
obligations or periods are considered by a Court of competent jurisdiction as
being unreasonable, the Parties agree that said Court shall have authority to
limit such restrictions, activities or periods as the Court deems proper in the
circumstances. In addition, the Parties further acknowledge and agree that all
restrictions or obligations in this Agreement are necessary and fundamental to
the protection of the Business interests and are reasonable and valid, and all
defenses to the strict enforcement thereof by the Employee are hereby waived.





5.3          Confidentiality. The Employee will not, except as authorized or
required by the Employee's duties hereunder, reveal or divulge to any person or
companies any information concerning the organization, business, finances,
transactions or other affairs of the Companies or of any of the Companies'
respective subsidiaries which may come to the Employee's knowledge during the
continuance of this Agreement, and the Employee will keep in complete secrecy
all confidential information entrusted to the Employee and will not use or
attempt to use any such information in any manner which may injure or cause loss
either directly or indirectly to the Companies' respective Business interests.
This restriction will continue to apply after the termination of this Agreement
without limit in point of time but will cease to apply to information or
knowledge which may come into the public domain.



5.4          Compliance with applicable laws. The Employee will comply with all
U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to the Employee's duties hereunder and, in addition, hereby
represents and warrants that any information which the Employee may provide to
any person or company hereunder will, to the best of the Employee's knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.



5.5

          Opinions, reports and advice of the Employee. The Employee
acknowledges and agrees that all written and oral opinions, reports, advice and
materials provided by the Employee to the Companies in connection with the
Employee's engagement hereunder are intended solely for the Companies' benefit
and for the Companies' uses only, and that any such written and oral opinions,
reports, advice and information are the exclusive property of the Companies. In
this regard the Employee covenants and agrees that the Companies may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Companies' sole and absolute discretion. The Employee further
covenants and agrees that no public references to the Employee or disclosure of
the Employee's role in respect of the Companies may be made by the Employee
without the prior written consent of the Board of Directors of the Company in
each specific instance and, furthermore, that any such written opinions,
reports, advice or materials shall, unless otherwise required by the Board of
Directors of the Company, be provided by the Employee to the Companies in a form
and with such substance as would be acceptable for filing with and approval by
any Regulatory Authority having jurisdiction over the affairs of the Company
from time to time.





5.6

          Employee's business conduct. The Employee warrants that the Employee
shall conduct the business and other activities in a manner which is lawful and
reputable and which brings good repute to the Companies, the Business interests
and the Employee. In particular, and in this regard, the Employee specifically
warrants to provide the General Services in a sound and professional manner such
that the same meets superior standards of performance quality within the
standards of the industry or as set by the specifications of the Companies. In
the event that either of the Companies has a reasonable concern that the
business as conducted by the Employee is being conducted in a way contrary to
law or is reasonably likely to bring disrepute to the Business interests or to
the Companies' or the Employee's reputation, the Companies may require that the
Employee make such alterations in the Employee's business conduct or structure,
whether of management or Board representation or employee or sub-licensee
representation, as the Board of Directors of the Company may reasonably require,
in its sole and absolute discretion, failing which the Company, in its sole and
absolute discretion, may terminate this Agreement upon 30 calendar days' prior
written notice to the Employee. In the event of any debate or dispute as to the
reasonableness of the Board of Directors of the Company's request or
requirements, the judgment of the Board of Directors of the Company shall be
deemed correct until such time as the matter has been determined by arbitration
in accordance with Article "8" hereinbelow.





 

Article 6

INDEMNIFICATION AND LEGAL PROCEEDINGS



6.1

          Indemnification. The Parties hereto hereby each agree to indemnify and
save harmless the other Party hereto and including, where applicable, their
respective subsidiaries and affiliates and each of their respective directors,
officers, Employees and agents (each such party being an "Indemnified Party")
harmless from and against any and all losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind and
including, without limitation, any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement.





6.2

          No indemnification. This indemnity will not apply in respect of an
Indemnified Party in the event and to the extent that a Court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.





6.3          Claim of indemnification. The Parties hereto agree to waive any
right they might have of first requiring the Indemnified Party to proceed
against or enforce any other right, power, remedy, security or claim payment
from any other person before claiming this indemnity.



6.4          Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties hereto, the Indemnified Party will give both Parties hereto prompt
written notice of any such action of which the Indemnified Party has knowledge
and the relevant Party will undertake the investigation and defense thereof on
behalf of the Indemnified Party, including the prompt employment of counsel
acceptable to the Indemnified Party affected and the relevant Party and the
payment of all expenses. Failure by the Indemnified Party to so notify shall not
relieve the relevant Party of such relevant Party's obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in a forfeiture by the relevant Party of substantive rights or defenses.



6.5          Settlement. No admission of liability and no settlement of any
action shall be made without the consent of each of the Parties hereto and the
consent of the Indemnified Party affected, such consent not to be unreasonable
withheld.



6.6          Legal proceedings. Notwithstanding that the relevant Party will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:



(a)     such counsel has been authorized by the relevant Party;



(b)     the relevant Party has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



(c)     the named parties to any such action include that any Party hereto and
the Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or



(d)     there are one or more legal defenses available to the Indemnified Party
which are different from or in addition to those available to any Party hereto.



6.7          Contribution. If for any reason other than the gross negligence or
bad faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the relevant
Party shall contribute to the amount paid or payable by the Indemnified Party as
a result of any and all such losses, claim, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the relevant Party on the one hand and the Indemnified Party on the other,
but also the relative fault of relevant Party and the Indemnified Party and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.



 

Article 7

FORCE MAJEURE



7.1          Events. If either Party hereto is at any time either during this
Agreement or thereafter prevented or delayed in complying with any provisions of
this Agreement by reason of strikes, walk-outs, labour shortages, power
shortages, fires, wars, acts of God, earthquakes, storms, floods, explosions,
accidents, protests or demonstrations by environmental lobbyists or native
rights groups, delays in transportation, breakdown of machinery, inability to
obtain necessary materials in the open market, unavailability of equipment,
governmental regulations restricting normal operations, shipping delays or any
other reason or reasons beyond the control of that Party, then the time limited
for the performance by that Party of its respective obligations hereunder shall
be extended by a period of time equal in length to the period of each such
prevention or delay.



7.2          Notice. A Party shall within three calendar days give notice to the
other Party of each event of force majeure under section "7.1" hereinabove, and
upon cessation of such event shall furnish the other Party with notice of that
event together with particulars of the number of days by which the obligations
of that Party hereunder have been extended by virtue of such event of force
majeure and all preceding events of force majeure.



 

Article 8

ARBITRATION



8.1          Matters for arbitration. Except for matters of indemnity or in the
case of urgency to prevent material harm to a substantive right or asset, the
Parties agree that all questions or matters in dispute with respect to this
Agreement shall be submitted to arbitration pursuant to the terms hereof. This
provision shall not prejudice a Party from seeking a Court order or assistance
to garnish or secure sums or to seek summary remedy for such matters as counsel
may consider amenable to summary proceedings.



8.2          Notice. It shall be a condition precedent to the right of any Party
to submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than five business days' prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such five business days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section "8.3"
hereinbelow.



8.3          Appointments. The Party desiring arbitration shall appoint one
arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five business days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five business days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five business days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Rules. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Rules. The chairperson, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place for
the purpose of hearing the evidence and representations of the Parties, and the
chairperson shall preside over the arbitration and determine all questions of
procedure not provided for by the Arbitration Rules or this section. After
hearing any evidence and representations that the Parties may submit, the single
arbitrator, or the arbitrators, as the case may be, shall make an award and
reduce the same to writing, and deliver one copy thereof to each of the Parties.
The expense of the arbitration shall be paid as specified in the award.



8.4          Award. The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.



 

Article 9

GENERAL PROVISIONS



9.1          Entire agreement. This Agreement constitutes the entire agreement
to date between the Parties hereto and supersedes every previous agreement,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the Parties with
respect to the subject matter of this Agreement.



9.2          No assignment. This Agreement may not be assigned by any Party
hereto except with the prior written consent of the other Parties.



9.3

          Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a recognized post office and addressed
to the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified on the front page of this Agreement. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered, or, if given by registered mail as aforesaid,
shall be deemed conclusively to be the third business day after the same shall
have been so mailed, except in the case of interruption of postal services for
any reason whatsoever, in which case the date of receipt shall be the date on
which the notice, demand or other communication is actually received by the
addressee. Any Party may at any time and from time to time notify the other
Parties in writing of a change of address and the new address to which notice
shall be given to it thereafter until further change.





9.4          Time of the essence. Time will be of the essence of this Agreement.



9.5          Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties hereto and their respective heirs, executors,
administrators and assigns.



9.6          Currency. Unless otherwise stipulated, all payments required to be
made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.



9.7          Further assurances. The Parties will from time to time after the
execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.



9.8

          Representation and costs. It is hereby acknowledged by each of the
Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark Agents,
acts solely for the Companies, and, correspondingly, that the Employee has been
required by each of Lang Michener LLP and the Companies to obtain independent
legal advice with respect to its review and execution of this Agreement. In
addition, it is hereby further acknowledged and agreed by the Parties hereto
that Lang Michener LLP, and certain or all of its principal owners or
associates, from time to time, may have both an economic or shareholding
interest in and to Company and/or a fiduciary duty to the same arising from
either a directorship, officership or similar relationship arising out of the
request of the Company for certain of such persons to act in a similar capacity
while acting for the Company as counsel. Correspondingly, and even where, as a
result of this Agreement, the consent of each Party hereto to the role and
capacity of Lang Michener LLP, and its principal owners and associates, as the
case may be, is deemed to have been received, where any conflict or perceived
conflict may arise, or be seen to arise, as a result of any such capacity or
representation, each Party hereto acknowledges and agrees to, once more, obtain
independent legal advice in respect of any such conflict or perceived conflict
and, consequent thereon, Lang Michener LLP, together with any such principal
owners or associates, as the case may be, shall be at liberty at any time to
resign any such position if it or any Party hereto is in any way affected or
uncomfortable with any such capacity or representation. Each Party to this
Agreement will also bear and pay its own costs, legal and otherwise, in
connection with its respective preparation, review and execution of this
Agreement and, in particular, that the costs involved in the preparation of this
Agreement, and all documentation necessarily incidental thereto, by Lang
Michener LLP, shall be at the cost of the Company.





9.9

          Applicable law. The situs of this Agreement is Vancouver, BC, Canada,
and for all purposes this Agreement will be governed exclusively by and
construed and enforced in accordance with the laws and Courts prevailing in the
Province of British Columbia, Canada.





9.10          Severability and construction. Each Article, section, paragraph,
term and provision of this Agreement, and any portion thereof, shall be
considered severable, and if, for any reason, any portion of this Agreement is
determined to be invalid, contrary to or in conflict with any applicable present
or future law, rule or regulation in a final unappealable ruling issued by any
court, agency or tribunal with valid jurisdiction in a proceeding to which any
Party hereto is a party, that ruling shall not impair the operation of, or have
any other effect upon, such other portions of this Agreement as may remain
otherwise intelligible (all of which shall remain binding on the Parties and
continue to be given full force and effect as of the date upon which the ruling
becomes final).



9.11          Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



9.12          Counterparts. This Agreement may be signed by the Parties hereto
in as many counterparts as may be necessary, and via facsimile if necessary,
each of which so signed being deemed to be an original and such counterparts
together constituting one and the same instrument and, notwithstanding the date
of execution, being deemed to bear the Effective Date as set forth on the front
page of this Agreement.



9.13          No partnership or agency. The Parties have not created a
partnership and nothing contained in this Agreement shall in any manner
whatsoever constitute any Party the partner, agent or legal representative of
the other Parties, nor create any fiduciary relationship between them for any
purpose whatsoever.



9.14          Consents and waivers. No consent or waiver expressed or implied by
either Party in respect of any breach or default by the other in the performance
by such other of its obligations hereunder shall:



     (a)     be valid unless it is in writing and stated to be a consent or
waiver pursuant to this section;



     (b)     be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



     (c)     constitute a general waiver under this Agreement; or



     (d)     eliminate or modify the need for a specific consent or waiver
pursuant to this section in any other or subsequent instance.



 

          IN WITNESS WHEREOF

the Parties hereto have hereunto set their respective hands and seals as at the
Effective Date as set forth hereinabove.





 

The COMMON SEAL of
FORTUNE PARTNERS, INC.,
the Company herein, was hereunto affixed


in the presence of:

                    s/s Stephen Williams
________________________________
Stephen Williams, President

)
)
)
)
)
)
)









(C/S)

SIGNED, SEALED and DELIVERED by
DON CECI,
the Employee herein, in the presence of:


________________________________
Witness Signature

________________________________
Witness Address

________________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)
)








                s/s Don Ceci                
DON CECI



 

__________